DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	This application is a CIP of application serial no. 15/950,676, filed April 11, 2018; application serial no. 15/923,051, filed March 16, 2018; and application serial no. 14/676,364, filed April 1, 2015 (now issued as U.S. Patent No. 9,976,418).  Applicant’s after-final amendment filed February 1, 2021, has been entered (in view of the RCE filed February 24, 2021).  Prior to the amendment, claims 1-2, 4-30, and 32-39 were pending in the application.  After entry of the amendment, claims 1-2, 4-30, and 32-39 remain pending.  Of these, claims 32-39 have been withdrawn from further consideration as being drawn to a non-elected invention and claims 1-2 and 4-30 are active. Of the active claims, claims 1 and 14 are independent. All of the active claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
4.	Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani et al., U.S. Patent Application Publication No. 2008/0145686 (“Mirchandani”) in view of Sollami, U.S. Patent Application Publication No. 2003/0122414 and Conley, U.S. Patent No. 5,541,006.

In the same field of endeavor, Sollami discloses a cutting insert 88 (Figs. 5-7) received in a bore (seat 82) of a tool. The insert 88 includes a body having a tip (conical cutting end 90) and a base subjacent the tip, the base having a tapered portion (conical rear surface 98) and a sidewall (see frustoconical midsection 94) extending from the tip to the tapered portion.  The tapered portion extends from a distal end of the body to the sidewall of the base.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to provide the base of the Mirchandani insert with a tapered portion, as recited in claim 1, in order to facilitate insertion of the insert into a corresponding socket or receptacle of a tool.

In the same field of endeavor, Conley discloses an insert (see, e.g., Fig. 2F) having an inner core (first region 210) formed within an outer envelope (second region 211).  The inner core material differs from that of the outer envelope material and may, for example, be tailored to promote various properties, such as thermal conductivity, coefficient of thermal expansion, and specific heat (see col. 4, lines 36-47).  Conley teaches terminating the inner core 210 in a conical configuration (see Fig. 2F).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Conley, to provide the Mirchandani bore with a conical bore termination, in order to maintain the heat sink material in close proximity to the working surface of the insert.
Mirchandani also does not specifically disclose that the insert is a sinter-HIP insert, as recited in claim 1.  
Conley, however, further teaches forming an insert by various means, including vacuum sintering, pressure sintering, and hot isostatic pressing (HIPping); see col. 13, lines 21-23.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Conley, to provide the Mirchandani insert as a sinter-HIP insert, in order to increase the hardness and wear resistance of the insert.

With respect to claim 4, Mirchandani discloses providing multiple heat sink bores 153 in an insert (see Fig. 5B).  Further, with reference to Fig. 5B, it can be seen that the right and left bores are “radially positioned” from the central bore (the right and left bores are, for example, radially spaced from the central bore).  
With respect to claim 5, as pointed out above, Mirchandani discloses that the tip 51 may include a parabolic curved section below an apex of the tip. 
With respect to claim 6, the Mirchandani base 52 has a cylindrical sidewall (see, e.g., Fig. 5A).
With respect to claim 7, Mirchandani does not specifically disclose the minimum distance recited.  It is considered, however, that the necessary or desired distance separating the bore termination and the apex of the insert is largely dependent, for example, on the size, shape, and heat generating properties of the insert in question.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed distance through routine experimentation.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable dimensions for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the dimensions recited.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to form the bore with the specific minimum distance separation recited.

With respect to claims 11-13, Mirchandani further discloses that the heat sink material forming the insert 53 may be diamond (see paragraph [0040]), that the heat sink material may be powdered and packed firmly (the powder may be compacted in the recess; see paragraph [0075]) and that a metal plug may be disposed in the bore (see paragraphs [0027] and [0075] and copper plug 63 in Fig. 7).

5.	Claims 14-15 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett U.S. Patent No. 5,161,627 in view of Mirchandani et al., U.S. Patent Application Publication No. 2008/0145686 (“Mirchandani”) and Conley, U.S. Patent No. 5,541,006.
Burkett discloses a tool 48 having a body with a first bore (socket 46) extending inwardly from a forward end of the body and a shank extending centrally axially from a bottom of the body (see Fig. 4).  A bit tip insert (insert 20) is disposed in the first bore 46 and has a body including a tip (head end portion 22) and a base (body portion 24) subjacent the tip. The base has a sidewall 30 and a tapered portion (see tapered portions 52, 54; also note the disclosure of “one or more tapered portions 52 and 54” at col. 5, lines 64-68) extending from a distal end (e.g., base surface 56) of the body to the sidewall 30.  Burkett further discloses that the insert tip may include a parabolic curved section below an apex of the tip (Burkett states that the outer surface 32 of the tip end portion 28 can, for example, have a “paraboloid” curved form; see col. 5, lines 20-22). 
In the same field of endeavor, Mirchandani discloses a bit tip insert (e.g., cutting insert 50; Fig. 5A) having a body including a tip (cutting portion 51) and a base (body portion 52) subjacent the tip.  An insert (heat sink portion 53) is positioned in a bore of the bit tip insert (this bore is described by Mirchandani as being a “blind hole” or a “recess”; see, e.g., paragraph [0063]) in order to conduct heat away from tip 51 during use (see, e.g., paragraph [0037]).  The bore extends from a distal end of the body to a first bore termination in the base 52.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mirchandani, to provide the Burkett bit tip insert with a heat sink bore extending from its distal end, in order to conduct heat away from the tip during use.
Although Mirchandani discloses heat sink bore terminations having various shapes (including a generally dome-shaped termination, as shown in Fig. 5D), neither Burkett nor Mirchandani specifically discloses a conical bore termination, as recited in claim 14.
In the same field of endeavor, Conley discloses an insert (see, e.g., Fig. 2F) having an inner core (first region 210) formed within an outer envelope (second region 211).  The inner core material differs from that of the outer envelope material and may, for example, be tailored to promote various properties, such as thermal conductivity, coefficient of thermal expansion, and specific heat (see col. 4, lines 36-47).  Conley teaches terminating the inner core 210 in a conical configuration (see Fig. 2F).  

Burkett also does not specifically disclose that the insert is a sinter-HIP insert, as recited in claim 14.  
Conley, however, further teaches forming an insert by various means, including vacuum sintering, pressure sintering, and hot isostatic pressing (HIPping); see col. 13, lines 21-23.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Conley, to provide the Burkett insert as a sinter-HIP insert, in order to increase the hardness and wear resistance of the insert.
With respect to claims 15 and 22, both the first bore and sidewall of Burkett are cylindrical.
With respect to claim 21, Burkett discloses forming the insert (including the base thereof) of tungsten carbide (see col. 4, lines 50-55).
With respect to claim 23, Mirchandani does not specifically disclose the minimum distance recited.  It is considered, however, that the necessary or desired distance separating the bore termination and the apex of the insert is largely dependent, for example, on the size, shape, and heat generating properties of the insert in question.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed 
With respect to claims 25-26, Mirchandani discloses that the insert 53 includes a solid high heat transfer material, such as copper (see, e.g., paragraph [0040]).
With respect to claims 27-29, Mirchandani further discloses that the heat sink material forming the insert 53 may be diamond (see paragraph [0040]), that the heat sink material may be powdered and packed firmly (the powder may be compacted in the recess; see paragraph [0075]), and that a metal plug may be disposed in the bore (see paragraphs [0027] and [0075] and copper plug 63 in Fig. 7).
With respect to claim 30, Mirchandani further discloses a heat sink insert that extends into a bore extending from the bottom of the bore in the body (see heat sink portions 254, 354 in Figs. 5C-5D).

6.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkett, Mirchandani, and Conley as applied to claim 14 above, and further in view of Sollami, U.S. Patent Application Publication No. 2003/0122414.
As discussed above, the combination of Burkett, Mirchandani, and Conley yields all of the limitations of claim 14.  The combination does not, however, specifically 
In the same field of endeavor, Sollami discloses a cutting insert 88 (Figs. 5-7) received in a bore (seat 82) of a tool. The insert 88 includes a body having a tip (conical cutting end 90) and a base subjacent the tip, the base having a tapered portion (conical rear surface 98) and a sidewall (see frustoconical midsection 94) extending from the tip to the tapered portion.  The tapered portion extends from a distal end of the body to the sidewall of the base and is adapted to contact the bore 82 (see, e.g., Fig. 7).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to adapt the Burkett insert and/or bore so that the tapered portion of the insert can contact the bore, in order to provide a more secure seating between the insert and bore.
With respect to claim 17, Mirchandani discloses providing multiple heat sink bores in an insert (see Fig. 5B).  Further, with reference to Fig. 5B, it can be seen that the right and left bores are “radially positioned” from the central bore (the right and left bores are, for example, radially spaced from the central bore).  
With respect to claim 18, Burkett does not specifically disclose a forward extension, as recited.  Sollami, however, further teaches that the bore 82 is disposed in a forward extension (the portion shown in Fig. 5 surrounding the bore 82) having a tapered sidewall (note the tapered inner wall 84).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Sollami, to provide the 
With respect to claim 19, Sollami further discloses an annular trough (groove 100) and an annular ring (collar 102) disposed around the forward extension and seated in the annular trough.
With respect to claim 20, Sollami discloses that the annular ring 102 is made of tungsten carbide (see paragraph [0036]).

Response to Arguments
7.	Applicant's arguments submitted in the response filed February 1, 2021, have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                    
                                         /Janine M Kreck/                                         Primary Examiner, Art Unit 3672                                                                                                                                                                                                                                                                                                                           

/MG/
3/22/21